Citation Nr: 1512545	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to an initial compensable evaluation for patellofemoral degenerative joint disease of the left knee, prior to September 9, 2014, and an initial evaluation in excess of 10 percent from September 9, 2014.  


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, agent


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded this issue for additional development in May 2014.  A November 2014 rating decision assigned a 10 percent evaluation, effective September 9, 2014.  This issue is now before the Board for final appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible lay evidence of record shows that the Veteran had reduced joint function due to left elbow pain prior to September 9, 2014.  

2.  The competent medical, and competent and credible lay evidence does not show that the Veteran has left knee moderate recurrent subluxation or lateral instability, "locking" and effusion into the joint, flexion limited to 30 degrees or extension limited to 15 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for patellofemoral degenerative joint disease of the left knee, prior to September 9, 2014, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

2.  The criteria for an initial evaluation for patellofemoral degenerative joint disease of the left knee in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260 and 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The current appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the transcript of a January 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran failed to report to an August 2011 VA examination.  Thus, VA was unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations were conducted in November 2012 and November 2014.  Although only the latter VA examination report states that the examiner reviewed the Veteran's medical records, the relevance of the evaluations to the current decision stems from their assessments of the severity of the disability.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2014). 

Under Diagnostic Code 5260, limitation of flexion of a knee to 45 degrees warrants a 10 percent evaluation, and limitation of flexion to 30 degrees warrants a 20 percent evaluation.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  In this regard, limitation of extension of a knee to 10 degrees warrants a 10 percent evaluation, and limitation to 15 degrees warrants a 20 percent evaluation.  Diagnostic Code 5261. 

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  Diagnostic Code 5258.  Malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation.  Diagnostic Code 5262. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds that the evidence supports a 10 percent evaluation for patellofemoral degenerative joint disease of the left knee, prior to September 9, 2014.  However, the preponderance of the evidence is against an evaluation in excess of 10 percent for this disability for any part of the appeal period.  

During the Veteran's hearing, he offered credible testimony that he has left knee pain with reduced joint function due to his service-connected disability.  He is competent to so testify.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  This testimony demonstrates that the Veteran's service-connected left knee disability caused pain prior to September 9, 2014, despite the fact that, as discussed below, there was no evidence during that period of loss of motion compensable under Diagnostic Codes 5210 or 5261.  Thus, the Board finds that the Veteran is entitled to a 10 percent evaluation for patellofemoral degenerative joint disease of the left knee prior to September 9, 2014.  Diagnostic Code 5003.  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for any part of the appeal period.  

The November 2012 VA examination found that the Veteran's left knee range of motion was to zero degrees extension (no limitation) to 140 degrees of flexion, with no objective evidence of pain.  The examination found that the Veteran had no additional loss of motion following repetitive-use testing.  

The November 2014 VA examination found that the Veteran's left knee range of motion was to zero degrees extension (no limitation) to 110 degrees of flexion, with pain beginning at 100 degrees.  The examination found that the Veteran had no additional loss of motion following repetitive-use testing.  

These findings do not support a 20 percent evaluation for limitation of flexion or limitation of extension of the left leg under Diagnostic Codes 5260 or 5261. 

Both VA examinations found that the Veteran's left knee had normal stability.  Thus, an increased or separate evaluation is not warranted under Diagnostic Code 5257.  The record contains no evidence of impairment of the left tibia and fibula consisting of moderate knee disability, and therefore a 20 percent evaluation is not warranted under Diagnostic Code 5262.  

The Board acknowledges that the November 2014 VA examination report provides a diagnosis of status-post chondroplasty of the medial femoral condyle and patella. Significantly, the examiner stated that this was only a progression of the Veteran's service-connected patellofemoral degenerative joint disease of the left knee.  He specified that it was not a new and separate diagnosis.  Thus, the Board finds that a separate evaluation is not warranted for this diagnosis.  

Moreover, the only symptom of this diagnosis is pain, for which the Veteran is already being compensated by the current 10 percent evaluation.  See 38 C.F.R. § 4.14 (2014).  The evidence is negative for accompanying "locking" or effusion into the left knee.  Thus, a 20 percent evaluation for any part of the appeal period is not warranted under Diagnostic Code 5258.  

As noted above, the Board is aware of the Veteran's credible complaints of pain made during the hearing.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which knee disabilities are evaluated. 

The pain and observable symptoms that the Veteran describes simply do not satisfy the criteria for an evaluation in excess of 10 percent for any part of the appeal period.  Neither VA examination found that repetitive use decreased the Veteran's range of motion.  Thus, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 10 percent evaluation.  The foregoing evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting an evaluation in excess of 10 percent under any applicable Diagnostic Code.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability. The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's left knee disability results in pain and limitation of motion.  Diagnostic Codes 5260 and 5261 provide ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for an extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show that the Veteran is unemployable due to his service-connected left knee disability, which is his sole service-connected disability.  The November 2014 VA examination found that the only effect of Veteran's left knee disability on his employability was to limit jobs requiring walking, standing and squatting.  Hence, further consideration of TDIU is not warranted.

In sum, the evidence demonstrates that the Veteran is entitled to a 10 percent initial evaluation for patellofemoral degenerative joint disease of the left knee, prior to September 9, 2014.  The preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected patellofemoral degenerative joint disease of the left knee.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 10 percent initial evaluation for patellofemoral degenerative joint disease of the left knee, prior to September 9, 2014, is granted, subject to the rules and regulations governing the award of monetary benefits. 

An initial evaluation in excess of 10 percent for patellofemoral degenerative joint disease of the left knee for any part of the appeal period is denied.  



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


